continued from PTO-303, item 3(a):
The amendments to the independent claims are new issues requiring further search and/or consideration. Such further consideration and search was performed under AFCP 2.0 per Applicant’s request. However, because the amendments do not place the application in condition for allowance, as detailed below, and because they raise potential new grounds of rejection, the amendments do not materially reduce or simplify the issues for appeal, and therefore, the amendments have not been entered.

continued from PTO-303, item 12:
(a)	Applicant submits:
“Neither Forschmiedt, nor Yamashita, nor Correl, either alone or in combination, disclose, teach, and/or suggest watching logical operations to detect an ordered sequence of at least two processor operations; and taking evasive action in response to detecting an attempt to access anyone of the hidden, secret, restricted, or undocumented file entries without first performing the ordered sequence of the at least two processor operations.” (see page 12, 1st par)
Examiner maintains:
Forschmiedt disclose at col. 2, line 59 ‘The hypervisor prevents reading from, writing to, or both, any individual register or registers’; col. 4, line 4 ‘By analyzing each of the plurality of individual operations that make up the current instruction, the emulator can determine with more accuracy whether to allow access to individual memory registers on a restricted memory page.’
Correl discloses ‘The present invention solves the above-described problems by combining a service secret with a user access code, such as a user ID/password.  The system can extract the service secret and determine whether access to service functions should be allowed.  Thus, the combination of the service secret and user access code solves the problem of authenticating and authorizing service interface access..’
Therefore, the references disclose watching logical operations to detect an ordered sequence of at least two processor operations; and taking evasive action in 
(b)	Applicant submits:
“Neither Forschmiedt nor Yamashita, either alone or in combination, disclose, teach, or suggest “providing at least two dummy register file entries on the processor, the at least two dummy register file entries located adjacent the secret, hidden, restricted, or undocumented register file entry on the processor; * * * triggering, in response to the dummy register file entry being accessed, an action to protect the contents of the secret, hidden, restricted, or undocumented register file entry on the processor”.” (see page 13, 3rd par)
Examiner maintains:
           Yamashita disclose in [0082] ‘prohibits writing into the dummy register 107_1, using the abnormality detecting unit 203 (step S907).  After prohibiting the writing, the device monitoring apparatus 103 instructs the shared device 105_1 to reset, using the device control unit 205 (step S908).’; and
          [0024] ‘The shared devices 105_0 to 105_3 respectively include control registers 109_0 to 109_3 that control operations of the shared devices 105.’
	The newly found reference Hummel et al. (U.S. 6,560,696 B1)  further disclose ‘Unlike conventional stacks in which the entry/exit register is at the end of the stack, the entry/exit register of the invention is at an interior location of the stack.  This permits data to be shifted between the entry/exit register and adjacent registers in either direction.’
	Therefore, the combination of references disclose the claimed limitation. 
(c)	Applicant submits:
“At paragraph [0082] Yamashita prohibits writing into the dummy register 107, which does not disclose, teach, or suggest watching for attempts to access one or more undocumented register files.” (see page 14, 2nd par)
Examiner maintains:
           Yamashita disclose in [0082] ‘prohibits writing into the dummy register 107_1, using the abnormality detecting unit 203 (step S907).  After prohibiting the writing, the 
          [0024] ‘The shared devices 105_0 to 105_3 respectively include control registers 109_0 to 109_3 that control operations of the shared devices 105.’
	Therefore, Yamashita, in combination of other references, disclose the claimed limitation.

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2492